Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 3, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she voluntarily left her employment without good cause. The claimant was advised by her employer on July 10, 1975 that she was being terminated on July 28, 1975. The claimant left her work and did not work the remaining days. Leaving work in anticipation of the discharge date is not good cause for leaving the employment (Matter of Berkowitz [Levine], 41 AD2d 791; Matter of Schneider [Levine], 37 AD2d 788). The record discloses no other justification for the leaving and, accordingly, the decision is supported by substantial evidence. Decision affirmed, without costs. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.